784 F.2d 339
Lloyd NOLD, Petitioner,v.GUY F. ATKINSON COMPANY, and Employers Mutual LiabilityInsurance Company of Wisconsin, Respondents.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, U.S.Dept. of Labor, Party in Interest,DIRECTOR, OFFICE WORKERS' COMPENSATION PROGRAMS, U.S. DEPT.OF LABOR, Petitioner,v.GUY F. ATKINSON COMPANY and Employers Mutual LiabilityInsurance Company of Wisconsin, Respondents.
Nos. 79-7109, 79-7127.
United States Court of Appeals,Ninth Circuit.
March 4, 1986.

1
Carin Ann Clauss, Sol., Mark C. Walters, Laurie M. Streeter, U.S. Dept. of Labor, Washington, D.C., for Nold, etc.


2
John R. Hillsman, McGuin, Hillsman & Palefsky, Michael A. Marks, B. James Finnegan, Kiernan & Finnegan, San Francisco, Cal., for Guy F. Atkinson Co., et al.


3
Before ANDERSON, Circuit Judge, and STEPHENS, District Judge*

ORDER

4
The parties having settled all issues in this case,

IT IS HEREBY ORDERED as follows:

5
The opinion filed herein on September 14, 1982 and published in the advance sheets, 687 F.2d 295, is permanently withdrawn.


6
The appeal is DISMISSED and all petitions for rehearing are denied as moot.


7
The parties shall bear their own costs on appeal.



*
 The Honorable Albert Lee Stephens, Jr., Senior United States District Judge for the Central District of California, sitting by designation